153 F.3d 728
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Russel Lee SINGLETARY, Plaintiff--Appellant,v.Vern LUKEHART, Deputy Marshal, U.S. Marshal Service, DesMoines, Iowa; Bill Gras, Warden CCA, Lansing Kansas; CarrolSt. Clair, RN, CCA Lansing, Kansas, individually and in herofficial capacity; Dr. Bowlin, contract physician of CCA,Lansing, Kansas, Defendants--Appellees.
No. 98-3137.
United States Court of Appeals, Tenth Circuit.
July 24, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*

JOHN C. PORFILIO

2
Russel Lee Singletary appeals the dismissal of his pro se civil rights action seeking redress under the Eighth Amendment.  In the district court he asserted he was subjected to cruel and unusual punishment because of medical treatment for an injury he received while confined.  After examining the briefs and the record, we have determined unanimously that oral argument will not materially assist the determination of this appeal.  The case is therefore submitted on the briefs.  See Fed.  R.App. P.  (34)(a); 10th Cir.  R. 34.1.9.


3
Although the district court dismissed Mr. Singletary's complaint because he failed to show he had been treated with deliberate indifference, the court nonetheless granted him leave to appeal without prepayment of fees, assessing partial payment over time.  We remind Mr. Singletary that regardless of the outcome of the appeal, he is obliged to pay the entire fee in compliance with the order of the district court.


4
Our review leads us to the conclusion the district court did not err.  Given the most liberal construction of the allegations made by Mr. Singletary, his claims would rise only to the level of simple negligence.  Those claims, therefore, cannot constitute a valid Eighth Amendment complaint.  For the reasons given in its order of dismissal, the judgment of the district court is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3